DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“actuated extension flap”, “actuated flap”, “extension flap,” “trailing flap”, & “turnable flap”, must be shown or the feature(s) canceled from the claim(s). Figure 5 is the only drawing that shows a “flap” at 25 and “elastic flaps” at 4. See the 112b rejection below.  
“orifices covering substantial portion of its surface area”, must be shown or the feature(s) canceled from the claim(s). Figure 9 shows orifice 34 inside the blade not on “its surface area”. See the 112b rejection below. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Specification
The abstract of the disclosure is objected to because it is greater than 150 words and the language that indicates benefits “best use”.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claim 2, “means for dynamically …”, “actuator means for…”.
Claim 3, “means for dynamically …”.
Claim 4, “means to enable …”.
Claim 5, “means for dynamically changing…”, “means for powered…”.
Claim 6, “means for dynamically changing…”.
Claim 7, “means for dynamically changing…”.
Claim 8, “means for dynamically changing…”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Throughout the claims, the pro se applicant uses “means for…,” claiming but in most instances not correctly. Applicant is invited to contact the examiner for an explanation of the basics of “means for” claiming.

In various claims there are the limitations “actuated extension flap”, “actuated flap”, “extension flap,” “flap”, & “turnable flap” etc.. Are these the same flap or different flaps? See drawing objection above. Figures 1 & 5 are the only drawing that shows a flap at 4 and 25 respectively.  

Claim 1, “along its orbit” should be positively recited (introduced) before using in functional language. It is not clear what “its orbit” is defining, same thing with “each revolution”.

Claim 2, 
The applicant defines “means for” language with structure. As indicated in the Claim Interpretation section above to be interpreted under the 112f statute the “means for” language cannot be defined by structure in the claims. 
In addition, there are antecedent basis problems with “blade’s pivot point” and “its chord”.   

 Claim 4
The flap should be named consistent with claim 3 “actuated extension flap” or “extension flap”.
Examiner is not sure what “differentially” means in the context of this claim. Examiner will interpret this word to mean that the flap changes the length of the blade.  

Claim 5, the applicant defines “means for” language with structure. As indicated in the Claim Interpretation section above to be interpreted under the 112f statute the “means for” language cannot be defined by structure in the claims. 

Claim 6, 
The applicant defines “means for” language with structure. As indicated in the Claim Interpretation section above to be interpreted under the 112f statute the “means for” language cannot be defined by structure in the claims. 
In line 2, “whereas said edge’s” should probably be – wherein said edge--.
Antecedent problems with,
“the control system”
“the aero-elastic or hydro-elastic effects” 
Examiner does not understand the phrase, “structural elements whose stiffness is dynamically variable by the control system in real time for precisely controlling”. Examiner does not see stiffness that is variable in real time by a control system. Examiner will interpret this phrase to mean that the flexible edge is made of material that allows constant flexure of the edge.   

Claim 7, 
The applicant defines “means for” language with structure. As indicated in the Claim Interpretation section above to be interpreted under the 112f statute the “means for” language cannot be defined by structure in the claims. 
Antecedent problem with “the actuation means”.

Claim 8, 
The applicant defines “means for” language with structure. As indicated in the Claim Interpretation section above to be interpreted 
The phrase “orifices covering substantial portion of” the blade’s surface area is not clear. The figures do not show the orifices on the surface. See figure 9 and drawing objection above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westergard.
A blade 10 having means for dynamically changing said blade's fluid dynamic properties (movement of 26 “moveable flap”) along its orbit within each revolution (¶0001 “wind turbine”).
Claim 2 Westergard discloses that said means for dynamically changing said blade's fluid dynamic properties are actuator (figures 4-7, 9-10) means for dynamically varying said blade's pivot point 32/40 location along its chord (shown in for example figure 1 from 14 to 30).
Claims 3 & 4 Westergard discloses that said means for dynamically changing said blade's fluid dynamic properties is an actuated extension flap (flap 26 & ¶0032 1st two sentences), making said blade's chord overall length dynamically variable (shown in for example figure 1 from 14 to 30).  Wherein said actuated flap is further provided with separate actuation means to enable extending said extension flap ends differentially (figures 4-7 & 9-10).
Claim 5 Westergard discloses that said means for dynamically changing said blade's fluid dynamic properties (¶0032 1st.
Claims 1 & 6-7 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kota et al.
A blade (various figures) having means for dynamically changing said blade's fluid dynamic properties (movement of flap, figures 8-12 & 15) along its orbit within each revolution (¶0003 “wind turbine”).
Claim 6  Kota discloses that said means for dynamically changing said blade's fluid dynamic properties is at least one flexible edge (fig. 12 at 302 & 309), whereas said edge's has structural elements whose stiffness is dynamically variable by the control system in real time for precisely controlling respectively either the aero-elastic or hydro-elastic effects taking place at said edge (material of edge 302 allows for flexure of blade see ¶0085).
Claim 7 Kota discloses that said means for dynamically changing said blade's fluid dynamic properties is a flexible cover (302, ¶0085) on at least one of its surfaces and the actuation means underneath said flexible cover for varying said flexible cover's shape.
Claims 1 & 8 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhaisora et al.
A blade 28 having means for dynamically changing said blade's fluid dynamic properties (figures 3 & 4) along its orbit within each revolution (fig. 1).


Conclusion
Also keep in mind that the applicant should use the “Certificate of Mailing and Transmission” form whenever sending something into the office.  This form can be found online by just typing “PTO/SB92” into a search engine.  Also, the applicant can use the “Authorization for Internet Communications…” form if he wants to communicate by email with the examiner.  This form can be found online by just typing “PTO/SB439” into a search engine.  

Pro se applicants should be aware that they are responsible for notifying the USPTO if they change their mailing address. See Manual of Patent Examining Procedure (MPEP) section 601.03. The USPTO provides a form for this change and it is PTO/AIA /122. This form can be located by entering this form designation in any search engine. 

The applicant is a given a three (3) month statutory period, from the date of mailing, to respond to this office action; extensions of time may be available under 37 CFR 1.136(a).
However, the statutory period for reply will expire six (6) months from the date of mailing of this office action. A failure to reply within the set or extended reply period, by statute, cause the application to go abandon is accordance with 35 U.C.C. 133.
A proper response to this office action, in accordance with 37 CFR 1.111, requires a signed reply, reduced to writing, responding to every grounds of rejection and particularly pointing out the specific distinctions believed to render the claims patentable over the applied references. The applicant may also include amendments to the claims and/or specification in accordance with 37 CFR 1.121, to remove any objections or rejections set forth. Please be aware that any amendment to the application cannot add new matter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649